DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Claims status
2.	In Response after Non-Final action filed on 02/11/2021, claims 17-18 and 20 have been amended. Claims 1-16 and 19 have been canceled. Claims 21-31 have been added. Claims 17-18 and 20-31 are currently pending for the examination.


Statement of Substance of Interview 
3.	Examiner initiated the interview regarding a compact prosecution to discuss minor informalities and the allowable subject matter related with claim 19. Applicant’s representative agreed to amend claims 17-18, 20, 22-24, 26 and 29 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 17-18 and 20-31 are be allowable with the examiner’s amendment.

        Response to Amendments
4.	Applicant Remarks Made in an Amendment: see Page 10-12, filed on 02/11/2021, with respect to claims 17-18 and 20-31 have been fully considered and the rejections (under 35 U.S.C. 103, 35 U.S.C. 112 and non-statutory double patenting rejection) of claims 17-18 and 20  have been withdrawn.

Applicants have amended each independent claims 17, 22, 26 and 29 to include the limitations of claim 19, which has been canceled without prejudice or disclaimer in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention . Therefore, claims 17-18 and 20-31 are allowable with examiner’s amendment.

         Examiner’s Amendment
5. 	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. Examiner's Amendments to claims 17-18, 20, 22-24, 26 and 29 were authorized by Applicant's representative Noah Flaks during the examiner-initiated interview conducted on 02/23/2021.

6. The application has been amended as follows:

Claims 1-16 (Canceled). 

Claim 17 (Currently Amended): A coding and modulation apparatus, comprising:

a modulating circuit configured to modulate said cell words into constellation values of a non-uniform constellation and to assign bit combinations to constellation values of the non-uniform constellation, wherein 
said modulating circuit is configured to use 
i) 	a first non-uniform constellation [[,]] comprising 64 constellation points, wherein
	the constellation points in each quadrant of the constellation diagram either have a mirror constellation point in the same quadrant mirrored at the π/4 or -π/4 axis or lie on the π/4 or -π/4 axis, 
	the constellation points in each quadrant of the constellation diagram are symmetrical to the constellation points in all other quadrant, 
	at least one signal point within the signal points having same magnitude has an unequal angular distance to the neighbors in direct vicinity in angular domain, 
	the Euclidean distance between two nearest neighboring constellation points in a quadrant is different for different pairs of nearest neighboring constellation points, and

ii)	 [[the]] a second non-uniform constellation comprising 64 constellation points, wherein
	the second non-uniform constellation is obtained an origin, through inversion of bit labels for all constellation points, through interchanging of bit positions, through mirroring on any line in the complex plane or through predistortion for the constellation points,
	the constellation points in each quadrant of the constellation diagram either have a mirror constellation point in the same quadrant mirrored at the π/4 or -π/4 axis or lie on the π/4 or -π/4 axis, 
	the constellation points in each quadrant of the constellation diagram are symmetrical to the constellation points in all other quadrant, 
	at least one signal point within the signal points having same magnitude has an unequal angular distance to the neighbors in direct vicinity in angular domain, 
the Euclidean distance between two nearest neighboring constellation points in a quadrant is different for different pairs of nearest neighboring constellation points, and
	the distribution of the number of constellation points in a quadrant, sorted by magnitude in increasing order, is (2, 2, 2, 2, 2, 2, 2, 2) or (1, 2, 1, 2, 2, 2, 1, 2, 2, 1) or (1, 2, 1, 2, 2, 1, 2, 2, 2, 1) or (1, 2, 1, 2, 2, 2, 2, 2, 2) or (1, 2, 2, 1, 2, 2, 2, 2, 2). 

Claim 18 (Currently Amended): The coding and modulation apparatus as recited in claim 17, wherein 

Claim 19 (Canceled). 

Claim 20 (Currently Amended): The coding and modulation apparatus as recited in claim 17, wherein 

Claim 21 (Previously Presented): A transmission apparatus, comprising: 
the coding and modulation apparatus as recited in claim 17, configured to encode and modulate input data into constellation values, 
a converter configured to convert said constellation values into one or more trans-mission streams to be transmitted, and
a transmitter configured to transmit said one or more transmission streams. 

Claim 22 (Currently Amended): A demodulation and decoding apparatus, comprising:
a demodulating circuit configured to demodulate constellation values of a non-uniform constellation into cell words and to assign bit combinations to constellation values of the non-uniform constellation, and
a decoding circuit configured to decode cell words into output data according to a low density parity check (LDPC) code, wherein 
said demodulating circuit is configured to use 
first non-uniform constellation [[,]] comprising 64 constellation points, wherein
	the constellation points in each quadrant of the constellation diagram either have a mirror constellation point in the same quadrant mirrored at the π/4 or -π/4 axis or lie on the π/4 or -π/4 axis, 
	the constellation points in each quadrant of the constellation diagram are symmetrical to the constellation points in all other quadrant, 
	at least one signal point within the signal points having same magnitude has an unequal angular distance to the neighbors in direct vicinity in angular domain, 
	the Euclidean distance between two nearest neighboring constellation points in a quadrant is different for different pairs of nearest neighboring constellation points, and
	the distribution of the number of constellation points in a quadrant, sorted by magnitude in increasing order, is (2, 2, 2, 2, 2, 2, 2, 2) or (1, 2, 1, 2, 2, 2, 1, 2, 2, 1) or (1, 2, 1, 2, 2, 1, 2, 2, 2, 1) or (1, 2, 1, 2, 2, 2, 2, 2, 2) or (1, 2, 2, 1, 2, 2, 2, 2, 2), or 
ii)	[[the]] a second non-uniform constellation comprising 64 constellation points, wherein
the second non-uniform constellation is obtained an origin, through inversion of bit labels for all constellation points, through interchanging of bit positions, through mirroring on any line in the complex plane or through predistortion for the constellation points,
	the constellation points in each quadrant of the constellation diagram either have a mirror constellation point in the same quadrant mirrored at the π/4 or -π/4 axis or lie on the π/4 or -π/4 axis, 
	the constellation points in each quadrant of the constellation diagram are symmetrical to the constellation points in all other quadrant, 
	at least one signal point within the signal points having same magnitude has an unequal angular distance to the neighbors in direct vicinity in angular domain, 
	the Euclidean distance between two nearest neighboring constellation points in a quadrant is different for different pairs of nearest neighboring constellation points, and
	the distribution of the number of constellation points in a quadrant, sorted by magnitude in increasing order, is (2, 2, 2, 2, 2, 2, 2, 2) or (1, 2, 1, 2, 2, 2, 1, 2, 2, 1) or (1, 2, 1, 2, 2, 1, 2, 2, 2, 1) or (1, 2, 1, 2, 2, 2, 2, 2, 2) or (1, 2, 2, 1, 2, 2, 2, 2, 2). 


Claim 24 (Currently Amended): The decoding and demodulation apparatus as recited in claim 22, wherein 

Claim 25 (Previously Presented): A receiving apparatus, comprising: 
a receiver configured to receive one or more transmission streams, 
a deconverter configured to deconvert one or more transmission streams into said constellation values, and
the demodulation and decoding apparatus as recited in claim 22 configured to demodulate and decode said constellation values into output data. 

encoding input data into cell words according to a low density parity check (LDPC) code, and 
modulating said cell words into constellation values of a non-uniform constellation and to assign bit combinations to constellation values of the non-uniform constellation, wherein 
said modulating is configured to use 
i) 	a first non-uniform constellation [[,]] comprising 64 constellation points, wherein
	the constellation points in each quadrant of the constellation diagram either have a mirror constellation point in the same quadrant mirrored at the π/4 or -π/4 axis or lie on the π/4 or -π/4 axis, 
	the constellation points in each quadrant of the constellation diagram are symmetrical to the constellation points in all other quadrant, 
	at least one signal point within the signal points having same magnitude has an unequal angular distance to the neighbors in direct vicinity in angular domain, 
	the Euclidean distance between two nearest neighboring constellation points in a quadrant is different for different pairs of nearest neighboring constellation points, and

ii)	[[the]] a second non-uniform constellation comprising 64 constellation points, wherein
	the second non-uniform constellation is obtained an origin, through inversion of bit labels for all constellation points, through interchanging of bit positions, through mirroring on any line in the complex plane or through predistortion for the constellation points,
	the constellation points in each quadrant of the constellation diagram either have a mirror constellation point in the same quadrant mirrored at the π/4 or -π/4 axis or lie on the π/4 or -π/4 axis, 
	the constellation points in each quadrant of the constellation diagram are symmetrical to the constellation points in all other quadrant, 
	at least one signal point within the signal points having same magnitude has an unequal angular distance to the neighbors in direct vicinity in angular domain, 
the Euclidean distance between two nearest neighboring constellation points in a quadrant is different for different pairs of nearest neighboring constellation points, and
	the distribution of the number of constellation points in a quadrant, sorted by magnitude in increasing order, is (2, 2, 2, 2, 2, 2, 2, 2) or (1, 2, 1, 2, 2, 2, 1, 2, 2, 1) or (1, 2, 1, 2, 2, 1, 2, 2, 2, 1) or (1, 2, 1, 2, 2, 2, 2, 2, 2) or (1, 2, 2, 1, 2, 2, 2, 2, 2).

Claim 27 (Previously Presented): A non-transitory computer-readable recording medium that stores therein a computer program product, which, when executed by a processor, causes the processor to perform the coding and modulation method according to claim 26.

Claim 28 (Previously Presented): A transmission method, comprising: 
the coding and modulation method as recited in claim 26 that encodes and modulates input data into constellation values, 
converting said constellation values into one or more transmission streams to be transmitted, and
transmitting said one or more transmission streams.

Claim 29 (Currently Amended): A demodulation and decoding method, comprising:

decoding cell words into output data according to a low density parity check (LDPC) code, wherein 
said demodulating is configured to use 
i) 	a first non-uniform constellation [[,]] comprising 64 constellation points, wherein
	the constellation points in each quadrant of the constellation diagram either have a mirror constellation point in the same quadrant mirrored at the π/4 or -π/4 axis or lie on the π/4 or -π/4 axis, 
	the constellation points in each quadrant of the constellation diagram are symmetrical to the constellation points in all other quadrant, 
	at least one signal point within the signal points having same magnitude has an unequal angular distance to the neighbors in direct vicinity in angular domain, 
	the Euclidean distance between two nearest neighboring constellation points in a quadrant is different for different pairs of nearest neighboring constellation points, and
	the distribution of the number of constellation points in a quadrant, sorted by magnitude in increasing order, is (2, 2, 
ii)	[[the]] a second non-uniform constellation comprising 64 constellation points, wherein
	the second non-uniform constellation is obtained an origin, through inversion of bit labels for all constellation points, through interchanging of bit positions, through mirroring on any line in the complex plane or through predistortion for the constellation points,
	the constellation points in each quadrant of the constellation diagram either have a mirror constellation point in the same quadrant mirrored at the π/4 or -π/4 axis or lie on the π/4 or -π/4 axis, 
	the constellation points in each quadrant of the constellation diagram are symmetrical to the constellation points in all other quadrant, 
	at least one signal point within the signal points having same magnitude has an unequal angular distance to the neighbors in direct vicinity in angular domain, 
	the Euclidean distance between two nearest neighboring constellation points in a quadrant is different for different pairs of nearest neighboring constellation points, and
the distribution of the number of constellation points in a quadrant, sorted by magnitude in increasing order, is (2, 2, 2, 2, 2, 2, 2, 2) or (1, 2, 1, 2, 2, 2, 1, 2, 2, 1) or (1, 2, 1, 2, 2, 1, 2, 2, 2, 1) or (1, 2, 1, 2, 2, 2, 2, 2, 2) or (1, 2, 2, 1, 2, 2, 2, 2, 2).

Claim 30 (Previously Presented): A non-transitory computer-readable recording medium that stores therein a computer program product, which, when executed by a processor, causes the processor to perform the decoding and demodulation method according to claim 29.

Claim 31 (Previously Presented): A receiving method comprising:
receiving one or more transmission streams, 
deconverting one or more transmission streams into said constellation values, and
the demodulation and decoding method as recited in claim 29 for demodulating and decoding said constellation values into output data.

Allowable Subject Matter
7.	In the Amendment application filed on 02/11/2021, claims 17-18 and 20-31 (renumbered as claims 1-14) are allowed. The claims are allowable over the prior arts of record since the prior 

8.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“the Euclidean distance between two nearest neighboring constellation points in a quadrant is different for different pairs of nearest neighboring constellation points, and the distribution of the number of constellation points in a quadrant, sorted by magnitude in increasing order, is (2, 2, 2, 2, 2, 2, 2, 2) or (1, 2, 1, 2, 2, 2, 1, 2, 2, 1) or (1, 2, 1, 2, 2, 1, 2, 2, 2, 1) or (1, 2, 1, 2, 2, 2, 2, 2, 2) or (1, 2, 2, 1, 2, 2, 2, 2, 2)” in combination with other claim limitations as specified in claims 17, 22, 26 and 29.
Note that the closest prior art, WO 2017/005874 A1, hereinafter “WO’874” teaches: an encoding circuit configured to encode input data into cell words according to a low density parity check code, LDPC (Fig. 1, paragraph [0006]; a coding and modulation apparatus comprising an encoder configured to encode input data into cell words according to a low density parity check code) , and a modulating circuit configured to modulate said cell words into constellation values of a non-uniform constellation and to assign bit combinations to constellation values of the used non-uniform constellation (Fig. 1, paragraph [0006]; a modulator configured to modulate said cell words into constellation values of a non-uniform constellation and to assign bit combinations to constellation values of the used non-uniform constellation), wherein said modulator is configured to use (Fig. 1, paragraph [0006]; said modulator is configured to use, based on the total number N of constellation points of the constellation and the code rate, one of the non-uniform constellations) a non-uniform constellation obtained from a constellation a non-uniform constellation obtained from a constellation according to i) through rotation by an angle around the origin, through inversion of bit labels for all constellation points, through interchanging of bit positions, through mirroring on any line in the complex plane and/or through predistortion for the constellation points (Fig. 5-6, Table 1-4, paragraphs [0016], [0042], [0046], [0055]; non-uniform constellation obtained from a constellation from anyone of groups A, B or C through rotation by an angle around the origin, an inversion of bit labels for all constellation points, an interchanging of bit positions for all constellation points).
WO’874 discloses overview of the considered modulation and coding schemes (MCS) and the corresponding numbers (Fig. 5-6, Table 1-4), however, the combined functional limitations as recited are not anticipated or made obvious. Thus, the prior art of record does not reasonably teach, suggest or render obvious the claimed limitations as detailed on their entirety.
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 


Citations of Pertinent Prior Art 
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Jeong (US 9,748,975 B2) entitled: "	TRANSMITTING APPARATUS AND INTERLEAVING METHOD THEREOF "

• Zhou et al. (US 9,036,694 A1) entitled: "ADAPTIVE QAM TRANSMISSION SCHEME TO IMPROVE PERFORMANCE ON AN AWAG CHANNEL"
• Sun et al. (US 9,967,127 B1) entitled: "INTEGER NON-UNIFORM CONSTELLATION FOR HIGH-ORDER QAM"
• Ko et al. (US 9,806,861 B2) entitled: "APPARATUS FOR TRANSMITTING AND RECEIVING A SIGNAL AND METHOD OF TRANSMITTING AND RECEIVING A SIGNAL"

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/SITHU KO/            Primary Examiner, Art Unit 2414